Name: Commission Regulation (EEC) No 2918/93 of 22 October 1993 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries
 Type: Regulation
 Subject Matter: consumption;  plant product;  cooperation policy;  marketing;  trade
 Date Published: nan

 Avis juridique important|31993R2918Commission Regulation (EEC) No 2918/93 of 22 October 1993 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries Official Journal L 264 , 23/10/1993 P. 0037 - 0037 Finnish special edition: Chapter 3 Volume 53 P. 0104 Swedish special edition: Chapter 3 Volume 53 P. 0104 COMMISSION REGULATION (EEC) No 2918/93 of 22 October 1993 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3124/92 (2), and in particular Article 5 (3) thereof,Whereas, in the case of imported hops which do not satisfy the minimum marketing requirements mentioned in the Annex to Commission Regulation (EEC) No 890/78 of 28 April 1978 laying down detailed rules for the certification of hops (3), as last amended by Regulation (EEC) No 2265/91 (4), the phrase 'put into free circulation` in the second subparagraph of Article 7a of Commission Regulation (EEC) No 3076/78 (5), as last amended by Regulation (EEC) No 717/93 (6), could cause difficulties for national administrations in that the quality checks take place at the point of destination and not at the point of entry, in other words well after the customs clearance formalities have been completed; whereas by the time checks take place the imported hops have probably already been mixed with hops of Community origin, thereby making it impossible to retrace their origin and revoke the customs clearance procedure; whereas the second subparagraph of Article 7a of Commission Regulation (EEC) No 3076/78 on the importation of hops from non-member countries should therefore be amended;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1 The second subparagraph of Article 7a of Regulation (EEC) No 3076/78 is replaced by the following:'If the competent authorities of the Member States find that the samples examined do not satisfy the minimum marketing requirements mentioned above, the corresponding consignments may not be marketed in the Community.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 October 1993.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 175, 4. 8. 1971, p. 1.(2) OJ No L 313, 30. 10. 1992, p. 1.(3) OJ No L 117, 29. 4. 1978, p. 43.(4) OJ No L 208, 30. 7. 1991, p. 22.(5) OJ No L 367, 28. 12. 1978, p. 17.(6) OJ No L 74, 27. 3. 1993, p. 45.